Title: From George Washington to Brigadier General George Clinton, 13 July 1777
From: Washington, George
To: Clinton, George



Dear sir
Pumpton Plains [N.J.] July 13th 1777

I have this moment receiv’d your Favor of the 11th Inst. by Mr Conoly, & from your recommendation have not the least Objection that he should be appointed to one of the Lieutenancies you mention; provided

it can be done without any just cause of offence to the other Officers of that Corps—If these Commissions have ever been granted, & the Officers by Resignation or otherwise quit the Regiment, in this case, the inferior Officers will justly think themselves Intitled to the Promotion—but if they never have been fill’d, I think Mr Conoly may be appointed without giving any sort of Umbrage for doing which you have my full consent.
I am happy to hear that Matters are so forward for obstructing the passage up the North River, & request that they may be compleated with all possible Dispatch & in the best manner, As, from the present appearance of Things, I must be of opinion that their strength may soon be put to a severe trial. I am with Esteem Dear Sir Yr mo. Obedt servant

Go: Washington


P.S. As I have very frequent Complaints of Officers being appointed in this manner, I must Intreat you to be very particular in this Matter.

